       Case 20-70487-grs           Doc 16       Filed 12/10/20 Entered 12/10/20 15:43:45                         Desc Main
                                                Document      Page 1 of 1


                                          UNITED STATES BANKRUPTCY COURT
                                           EASTERN DISTRICT OF KENTUCKY
                                                 PIKEVILLE DIVISION

                IN RE

                Amanda L. Gommels                                                            CASE NO. 20-70487
                Dale E. Gommels

                DEBTOR(S)
                                                              ORDER

                         The Amendment [ECF No. 14], filed with the Court on December 10, 2020, is defective
                as presented for the reason(s) checked below:

                                No case caption as required by FED. R. BANKR. P. 9004(b).

                                Not executed under penalty of perjury by all Debtors as required by FED. R.
                                BANKR. P. 1008.

                               No Certificate of Service as required by FED. R. BANKR. P. 1009.

                               Amendment not served on all creditors and parties in interest.

                                Failure to serve a necessary party.

                                Pursuant to E.D. Ky. LBR 1009-1 the Amendment needs to be accompanied by a
                                separate mailing list identifying ONLY affected creditors or parties in interest.

                                Service as indicated in the Amendment is insufficient. Creditors and/or parties in
                                interest do not automatically receive notice via CM/ECF.



                      It is ORDERED that the Debtor(s) file amended document(s) on or before 14 days from
                the date of this Order unless the Court for cause shown extends the period. Failure to comply
                with this Order may result in the dismissal of this case or the withholding of the discharge of the
                Debtor(s) without further notice or hearing. This does not limit any party in interest from seeking
                contempt sanctions, dismissal of the case, or any other remedy for failure to comply with this
                Order.




___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                      Signed By:
                                                                      Gregory R. Schaaf
                                                                      Bankruptcy Judge
                                                                      Dated: Thursday, December 10, 2020
                                                                      (kay)
